COUNTY FUNDS: USES: TAX FORFEITED LAND SALE: County may purchase motor
vehicles with tax forfeited land sales funds. Vehicles must be used exclusively for maintenance and
improvement of tax forfeited lands.

lO'Fb-lg
(Cr. Ref. lO4b-l6l
December 18, 1997

Joseph A. Evans

Becker County Attorney
Lincoln Professional -Center
P.O. Box 743

Detroit Lakes, MN 56502

Dear Mr. Evans:
In your letter to the Office of the Attorney General you set forth the following:
FACTS

The Becker County Board has appointed a land commissioner and two assistants pursuant to
Minnesota Statute _Section 282.13 to manage approximately 74,000 acres cf tax forfeited land within
the County. The properties are managed primarily for their production of timber. Annually_.
approximately 15,000 cords of stumpagc are sold to loggers. Much of the land under management is
located in relatively remote areas where roads are poor and travel difficult

. Management duties of the land commissioner and his assistants include inspection of timber
growth, cruising timber tracts, marking boundaries, administering timber sales1 monitoring logging
operations, employing timber management practices. checking lease sites, inspecting forest roads and
trails, installing and inspecting gates, laying out forest roads and trails, planting seedlings and trees.
brushing road ditches, clearing fallen timber from roads, inspecting buildings, etc. In order to
accomplish these duties, the land commissioner and his assistants have used four-wheel drive pickup
trucks. These trucks provide transportation for the land commissioner and his assistants to travel from
the land commissioner`s office at the Becker County Courthouse to the various tax forfeited tracts
located in the County. These \fehiclcs are also used to transport equipment and materials including
fencing, gates, culverts, chainsaws, hand tools. and other equipment used in maintenance of the
properties and roads and in the planting of seedlings.

‘i'ou then ask the l`o|lowing:
QlJESTlON
Ma_\-‘ Becl\'cr Count_\' purchase four-wheel drive pickups for the use of its land commissioner

and his assistants with monies from the forfeited tax sale fund established under Minnesota Statutcs
Section 282.(]‘)`.‘

Joseph A. Evans
Page ?.

OPINION
As qualified below` we answer your question in the affirmative

On July l, 1964 the Office of the Attorney General responded to the following question posed
by the Lake County Attomey: “Does the County Board have authority to purchase a motor vehicle for
the use of said (the Lake County) land commissioner and pay for the same from the lax Forfeited Sale
Fund?” We responded that the Laice County Board did-not have authority to purchase a motor vehicle
from the fund. Op. Atty. Gen. lO4b-16, July 1, 1964. At the time this opinion was issued Mi'nn. Stat.
Sectiort 282.09, subdivision 2 reads in pertinent part, as follows:

Subd. 2. Forfeited tax sale fund; expenditures In all counties, from said
“I~`orfeited Tax` Sale Fund,” the authorities duly charged with the execution of the duties
imposed by sections 282.01 to 282.13, at their discretion, may expend moneys in
repairing any sewer or water main either inside or outside of any curb line situated along
any property forfeited to the state for nonpayment of taxes, and to cut down, otherwise
destroy or eradicate noxious weeds on all tax»forfeited lands.”

I-Iowever, section 282.09, subdivision 2 was amended in 1967 to expand the purposes for which
money from the fund may be spent and now reads, in pertinent part, as follows:

Subd. 2. Forfeited tax sale fund; expenditures In all counties, from said
“Forfeited Tax Sale Fund,” the authorities duly charged with the execution of the duties
imposed by sections 282.01 to 282.13, at their discretion, may expend moneys in
repairing any sewer or water main either inside or outside of any curb line situated along
any property forfeited to the state for nonpayment of taxes, to acquire and maintain
equipment used exclusively for the maintenance and improvement oftax-forjieited lands.
and to cut down, otherwise destroy or eradicate noxious weeds on all tax-forfeited
lands." See 1967 Minn. Laws Extra Session Chapter 23.

The 1967 amendment to Section 282.09. in our opinion. now provides Becker County with the
authority to purchase a vehicle r its land commissioner so long as the vehicle is used ex_clnsive_ly for
the maintenance and improvement of tax-forfeited lands. To the extent that Op. Atty. Gen. lO4b-l().
.luly l, 1964 is inconsistent with the opinion it is superseded

'l`he facts set forth in your letter indicate that land within the county is managed primarily for
the production of timber Therefore. "maintcnance and improvement" oftax-forfcited lands in Becl\'cr
County would. for the most part_ involve activities related to access tc. production of and har\ esting ol`
timber. .\/lost of the management duties ofthe land commissioner described in your letter appear to he
reasonably related to providing access to timber lands (inspecting forest roads and trails. installing and
inspecting gates. laying out forest roads and trails. brushing road ditches. clearing fallen timber from
roads). production of timber (inspecting timber gro\vth. cruising timber tracts. employing timber

Joseph A. Evans
Page 3

management practices, planting seedlings and trees) or harvesting of timber (rnarldng boundaries,
administering timber sales, monitoring logging operations, checking lease sites). From the facts
presented, however, it is difficult to assess how inspecting buildings might be related to managing tax
forfeited land for production of timber. The important point is that section 282.09, subdivision 2
requires that equipment purchased pursuant to that section be used “exclusively for the maintenance
and improvement” of tax-forfeited property. Thus, each proposed use of the equipment must be
examined to ensure it meets this statutory mandate.

HUBERT H. HUMPHREY lII
A'rtorney General

 

LEROY C. PADDOCK
Assistant Attomey General

AG:S9328 v|

.t"'-J